Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 29 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 29 July 1824
				
				Eh b’en Mon petit Caporal honours seem to thicken so fast on Adams race we can scarce find time to greet or congratulate ere a new event occurs to call forth our gratitude. Well chaqu’un a son tour. And now it is my turn to be brought before the publick by the classic pen of Mr. Colvin or some of his Satellites with the kind intention of blackening the reputation of your father!!! and what is it all about! a charitable act done to a poor destitute woman which afforded an opportunity to the Cashier of the Metropolis Bank to glean a little more than was strictly  his  in consequence of the dire calamities which assailed the unfortunate victims of his rapacity—Your father astonished and disgusted by the Act became of converting a Note of 125 Dollars the Sum for which the poor creature was distrained into the Sum of 187 rather fraudulent he the Cashier wisely thought. I presume that as Mr Adams was known to be able to afford it that the trifling addition to the original Sum could not very materially injure him and would be a convenient gain to the party concerned in the way of business—Mr A. however not viewing the transaction in the same light was so ungentlemanly as to intimate that there was something very like fraud in the management of the business and declined any further proceedings with the Cashier prefering to terminate the affair with  the President of that Bank a bird of the same plumage who however being personally unconcerned in the affair would act with more temper on the occasion—The Story is a simple and a common one—Mrs. Moulton came to me in great distress to tell me that she was distrained for Rent having then been confined but three weeks and two of her Children being sick of the Measles one of them at the time being despaired of and that she had not a shilling in the world to get them common necessaries. Her debt amounted she said to 125 Dollars and the circumstance of being distrained at this time had deprived her of some Boarders from whose rent she expected to be enabled to pay her own—I promised to call on her the next day and accordingly went when I found her even in a worse situation than she had described one child in her arms the other apparently dying in the arms of a Negro woman and every thing under arrest even to her papers. The real misery I witnessed produced the most painful effect on my feelings and I immediately returned home to relate the affair to your father who instantly offered to endorse the note which has given rise to the present publication—Mrs. Moulton is said to be a bad character and it is thought that there is a desire to make it appear that your father did not give the Note for nothing—Let them talk and enmesh themselves in their own net I can but laugh at their folly—Others have lived through such scenes and so shall we and like Daniel in the Lion’s Den Your father will come out unharmed—
				
					
				
				
					Who the author of this piece is does not appear. It is not Mr. Kerr and I suspect it is only a ColvinardMy tale is badly told but you will understand it more especially if you read the Newspapers—Adieu—George did very well—You will smile at my writing all this to you but I thought I was called upon to tell my story such as it is and I am not ashamed of it in any sense—
				
			